Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.49 Madrid/Roma, 11 de junio de 2007 COMISIÓN NACIONAL DEL MERCADO DE VALORES Dirección de Mercados Primarios Paseo de la Castellana, 19 28046 Madrid Fax nº : 91 585 1662 Muy señores nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el In compliance with section 82 of Act 24/1988, Artículo 82 de la Ley 24/1988, de 28 de julio, of July 28 th , on the Securities Market de Mercado de Valores (en adelante, (hereinafter,  LMV ), ACCIONA, S.A. LMV ), ACCIONA, S.A. (en adelante, (hereinafter,  ACCIONA ) and ENEL S.p.A. ACCIONA ) y ENEL S.p.A. (en adelante, (hereinafter, ENEL ) hereby report the ENEL ), comunican el siguiente: following: HECHO RELEVANTE RELEVANT INFORMATION En el día de hoy el Registro Mercantil de As of today, the Madrid Mercantile Registry Madrid ha depositado, a solicitud de has deposited, at ACCIONA´s and ENEL´s ACCIONA y ENEL y a los efectos de lo request and to the effects provided for in previsto en el artículo 112 LMV, según article 112 LMV, in accordance with the redacción dada por la Ley 26/2003, de 17 de drafting given by Act 26/2003, dated July julio, de Transparencia, el pacto parasocial 17th, of Transparency, the corporate relativo a las restricciones a la libre agreement ( pacto parasocial) regulating the transmisibilidad de las acciones de Endesa restrictions to the free transferability of recogidas en la Cláusula Duodécima del ENDESA´s shares provided for in Clause contrato suscrito entre ACCIONA y ENEL el Twelve of the agreement entered into between 26 de marzo de 2007 de gestión compartida de ACCIONA and ENEL on March 26th, 2007, ENDESA, S.A. bajo el liderazgo de for the joint management of ENDESA, S.A. ACCIONA (en adelante, el Acuerdo ), under the leadership of ACCIONA según testimonio notarial parcial del Acuerdo (hereinafter, the  Agreement ), according to que se acompaña a este hecho relevante. the partial notarial deed of the Agreement copy of which is included in this relevant fact. La celebración del Acuerdo fue debidamente The signing of the Agreement was duly comunicada a la Comisión Nacional del reported to the Comisión Nacional del Mercado de Valores como Hecho Relevante Mercado de Valores as Hecho Relevante número 78443. number 78443. Por el contrario, el resto del Acuerdo sujeto a On the contrary, the rest of the Agreement publicidad y depósito según el señalado subject to deposit and publicity according the artículo 112 de la LMV, esto es, la parte abovementioned article 112 of the LMV, this relativa a la regulación del ejercicio del is the part of the Agreement regulating the derecho de voto en la Junta General de exercise of the voting rights in the General Accionistas de ENDESA, S.A. previsto en la Shareholders´ Meeting of ENDESA, S.A. Cláusula Sexta del Acuerdo, no ha quedado provided for in Clause Six of the Agreement, depositado, al no estar en vigor, sin perjuicio has not been deposited, since it is not in force, de que en el momento en que adquiera regardless of the fact that in the moment it eficacia, se proceda a su depósito, según becomes effective, it will be lodged pursuant dispone el citado artículo 112 LMV, lo que to the referred article 112 LMV, which will ocurrirá en caso de que, tras la liquidación de take place if, after settlement of the takeover la OPA, Acciona y Enel adquieran el control bid, Acciona and Enel would acquire effective efectivo de Endesa (es decir, tengan en control of Endesa (this is, that they would conjunto más del 50 % del capital social de jointly own over 50 % of the capital stock of Endesa y hayan nombrado a más de la mitad Endesa and would have appointed over one de su consejo de administración). Mientras half of its board of directors). In the tanto, Enel y Acciona son libres para meantime, Enel and Acciona are free to decide determinar el sentido del derecho de voto de the content of the vote of their respective sus acciones de ENDESA como mejor shareholding on Endesa, as it may be more convenga a sus intereses. convenient to their corresponding interests. Atentamente/Yours faithfully, ACCIONA, S.A. ENEL, S.p.A. P.p. P.p.
